Exhibit ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections200.80(b)(4) and 240.24b-2. FIRST ADDENDUM TO LICENSE AND APPLICATION SUPPORT AGREEMENT This First Addendum to License and Application Support Agreement (the "First Addendum") is made and entered into as of this September 4, 2009 to be effective as of June 1, 2009 (the "Effective Date"), by and between Las Vegas Gaming, Inc., (LVGI), a Nevada corporation, with a primary business address of 3980 Howard Hughes Parkway, Suite 450, Las Vegas, Nevada 89169, and IGT (IGT), a Nevada corporation with a primary business address of 9295 Prototype Drive, Reno, NV 89521 (each a "Party" and collectively the "Parties"). WITNESSETH WHEREAS, IGT and LVGI entered into that certain License and Application Support Agreement, dated September 30, 2008 (the "Original Agreement" and, as amended herein, the "Agreement"); and WHEREAS, IGT and LVGI desire to amend theOriginal Agreement as provided herein; and WHEREAS, IGT has agreed to extend the due date of its advance to LVGI pursuant to that certain IGT-LVGI Binding Term Sheet dated on or about February 13, 2009, which extension is evidenced by that certain Secured Promissory Note executed on the date hereof (the "Secured Promissory Note"), and is also consideration of IGT under this First Addendum. NOW, THEREFORE, in consideration of IGT's additional funding and of the premises and the mutual promises and covenants contained herein, the Parties agree as follows: 1.
